430 F.2d 1184
Dorothy Fay DUFFY, Ancillary Administratrix of the Estate of Helen Duffy Wharton, Deceased, Appellant,v.Lamar GUDGER and James P. Erwin, Jr., Appellees.
No. 13891.
United States Court of Appeals, Fourth Circuit.
Argued October 6, 1970.
Decided October 15, 1970.

Appeal from the United States District Court for the Western District of North Carolina, at Asheville; Woodrow W. Jones, Judge.
Dorothy Fay Duffy, pro se.
Harry DuMont, Asheville, N. C. (Uzzell & DuMont, Asheville, N. C., on the brief), for appellees.
Before HAYNSWORTH, Chief Judge, and BOREMAN and BUTZNER, Circuit Judges.
PER CURIAM:


1
After consideration of the briefs and argument, we conclude that the District Court properly granted the motion to dismiss.


2
Affirmed.